In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-12-00042-CR



            ANTHONY WOODS, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 188th District Court
                 Gregg County, Texas
               Trial Court No. 40,559-B




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                     MEMORANDUM OPINION
       Anthony Woods appeals his conviction for felony driving while intoxicated. See TEX.

PENAL CODE ANN. § 49.09(b) (West Supp. 2012). This case involves the same issues, analysis,

and reasoning as addressed in our opinion in cause number 06-12-00039-CR.

       Based on the reasoning and analysis in our opinion in cause number 06-12-00039-CR,

issued on even date herewith, we overrule Woods’ points of error and affirm the trial court’s

sentence. We modify the trial court’s judgment, however, to reflect pleas of not true to the

enhancement allegations. See TEX. R. APP. P. 43.2.

       We affirm the judgment, as modified.



                                           Jack Carter
                                           Justice

Date Submitted:      March 27, 2013
Date Decided:        April 17, 2013

Do Not Publish




                                              2